Mr. Justice Adams delivered the opinion of the court. The contentions of appellant’s counsel are, that there was no consideration for appellee’s promise that she would be responsible for appellee’s baggage; that an express or implied promise is necessary to a recovery; that appellee’s camera and the outfit thereof were not baggage within the meaning of the law, and that propositions of appellant, to be held as law, were improperly refused. The evidence fully warranted the court in finding that appellee expressly promised to be responsible for the baggage. There was a sufficient consideration for the promise. The evidence shows that appellee did not want to check his grip, but to take it with him in the passenger car, but appellant informed him that unless he checked the grip he would not be furnished with transportation, and that the $2 paid by him to appellant would be returned. Also, that if he gave his check to her he need not look after his baggage at Denver, that it would be forwarded through to Cheyenne. His resigning his check to appellant, thus committing the baggage to her control and care as security for his appearance at the end of the trip, was a sufficient consideration for the promise. The camera and its belongings were baggage, such as a common carrier of passengers would be responsible for. In Parmelee v. Fischer, 22 Ill. 212, the court approved the following instruction given by the trial court: “ If the jury find for the plaintiff, they will assess the damages for such articles of necessity and convenience as are- usually carried by passengers for their personal use and comfort, instruction and amusement or protection, having regard to the object and length of the journey,” Among the articles carried by the plaintiff in that case as baggage were one German silver or britannia teapot, one looking-glass, one new double-barreled gun, etc. The plaintiff recovered. In Davis v. Mich. S. & N. R. R. Co., Ib. 278, a revolver was held to be baggage. In Woods v. Devin, 13 Ill. 746, a pocket pistol and a pair of dueling pistols were held to be baggage. Appellant’s counsel suggests that there was no promise to pay appellee’s living expenses at Denver. Appellee, not finding his baggage at Cheyenne, where he was informed by appellant he would find it, returned to Denver and there saw appellant, who told him to stay in Denver a few days 'and she would search for the baggage, and it would, undoubtedly, be found. He testified that he did so, and kept staying, and that appellant kept saying every day that it would only be a matter of a day or two, and that while in Denver his board cost him $26, in addition to $17.50 for room rent. The court allowed him only the price of living expenses for one week, $10.15, although he was in Denver waiting for his baggage a much longer time. We think that appellant has no just cause to complain of this allowance. Counsel except to the refusal of the court to hold certain propositions as law. We find no error in this respect. The judgment will be affirmed.